Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments Regarding Applicant’s Submissions
The response filed April 05, 2021 has been entered.  A listing of claims was submitted, but no claims were amended by the response. 
The terminal disclaimer submitted April 05, 2021 has been approved.  In response, the double patenting rejection is withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher J. Reckamp (Reg. No.34,414) on April 12, 2021.
The application has been amended as follows: 
In the Claims
	In claim 1, in line 4, replace “the plurality” with “a plurality”.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 requires that the executable instructions cause the one or more processors to encode of the plurality of sub-images uses a plurality of ICH buffers, each of the plurality of ICH buffers being configured to correspond to a single horizontal pixel slice of each sub-image, and further to output the encoded pixel data for the different horizontal pixel slices of the plurality of sub-images.  These features, in combination with the other elements of the claim, were neither disclosed nor suggested by the prior art of record.  Claims 2-5 ultimately depend from claim 1.
	Claim 6 requires that the executable instructions cause the one or more processors to decode an encoded source image that is segmented into a plurality of sub-images by decoding an encoded source image using a plurality of ICH buffers associated with each of the sub-images and each configured to correspond to a single horizontal pixel slice of each sub-image, and further to output decoded pixel data for each of the different horizontal pixel slices of each of the plurality of sub-images for display on a display device. These features, in combination with the other elements of the claim, were neither disclosed nor suggested by the prior art of record.  Claim 7 depends from claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417.  The examiner can normally be reached on Mon-Fri 9:30am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JON CHANG/Primary Examiner, Art Unit 2665